Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendments filed 06/20/2022 in which claims 26-33 and 36-45 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 39, 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Allowable Subject Matter
Claims 26-33 and 36-45 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 39, none of the prior arts alone or in combination discloses wherein a scattered light smoke detector comprises:
a two-color LED for emitting light of a first wavelength and a second wavelength;
a photosensor spectrally matched with said two-color LED; and
a control unit connected to the to-color LED and to the photosensor, the control unit configured to control the two-color LED to emit light of the first wavelength or the second wavelength and to detect a photosensor signal of the photosensor and to analyze the photosensor signal for a first wavelength and the second wavelength;
a polarizer optically connected upstream of the photosensor or downstream of the two-color LED, wherein the polarizer polarizes light passing through at different intensities in dependence upon the respective wavelength of said light;
a first photosensor and a second sensor photosensor, wherein the two-color LED is arranged at a first scatter angle of 45° to 135° with respect to the first photosensor the two-color LED is arranged at a second scatter angle of 142° ± 5° with respect to the second photosensor, and the two-color LED and the two photosensors are oriented toward a common scattered light volume; and
a polarizer is optically connected downstream of the two-color LED, wherein, in dependence upon the respective wavelength of the respective light that is emitted by the two-color LED and that is passing through said polarizer, said polarizer polarizes said light at different intensities; and
wherein the control unit is connected to the two-color LED and to the two photosensors and is programmed to actuate the two-color LED so as to emit light of the first or second wavelength for the purpose of detecting each photosensor signal of the two photosensors for the purpose of determining respectively a first and second scattered radiation intensity for the first and second wavelength on the basis of the respective photosensor signal and for the purpose of taking into account the respective first and second scattered radiation intensities in the event of a fire alarm.
As for claim 45, none of the prior arts alone or in combination discloses A scattered light smoke detector comprising:
a first two-color LED for emitting light of a first wavelength and a second wavelength;
a second two-color LED;
a photosensor spectrally matched with said two-color LED, the photosensor arranged at a first scatter angle in the range of 45° to 135° with respect to the first two-color LED and arranged at a second scatter angle of 142° + 5° with respect to the second two-color LED;

a polarizer optically connected upstream of the photosensor or downstream of the first two- color LED, wherein the polarizer polarizes light passing through at different intensities in dependence upon the respective wavelength of said light;
wherein the photosensor, the first two-color LED, and the second two-color LED are oriented toward a common scattered light volume; and
a control unit connected to the photosensor and to the two two-color LEDs and programmed to actuate the two two-color LEDs respectively so as to emit light of the first or second wavelength for the purpose of detecting a photosensor signal of the photosensor, for the purpose of determining respectively a first and second scattered radiation intensity for the first and second wavelength on the basis of the respective actuated two-color LED and for the purpose of taking into account the respective first and second scattered radiation intensities in the event of a fire alarm.
The closest prior art, Aebersold et al (US 2015/0228171 A1) discloses an optical smoke alarm contains a detector unit that works according to the scattered light principle with a light-emitting diode to irradiate particles to be detected and a photo sensor which is spectrally sensitive thereto to detect the light scattered by the particles. Aebersold does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 39 and 45; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 26-33, 36-38, and 44  are allowed due to their dependency of claim 39 or 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 06/20/2022, with respect to claims 26-33 and 36-45 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 26-33 and 36-45 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886   


/Michael A Lyons/Primary Examiner, Art Unit 2877